DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 4, 2021, cancelled no claims. Claims 1 and 11 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kota (2014/0222560) in view of Forouzandeh (2014/0095328), and further in view of Geshwind (WO 2012/091731).

Claims 1 and 11: Kota discloses a computing device and a non-transitory computer-readable medium storing instructions comprising: 
one or more processors to:
integrate a set of selectable ads within a group of selectable images that are enabled to be displayed on a display screen of said computing device, the set of selectable ads does not include any banner ads, the set of selectable ads does not include any interstitial type ads (Kota – Paragraphs 44: a set of selectable pictures of a user’s dog Bruno have been uploaded to a Flickr page or album (a group of selectable images that are enabled to be displayed on a display screen of said computing device) and pet product ads (set of selectable ads), such as pet food, pet shampoo or pet clothes may be 37: advertising within photo sharing sites; 36: advertisements are provided or served on webpages or web sites upon a user viewing content, e.g., photos, videos, and the like, on photo-sharing sites; advertisements can be images, videos, motion graphics, banner ads or display ads, in static or media rich formats (This passage discloses the possible different types of ads that can be the advertisements of the system, the inventor makes a clear distinction between banner ads and display ad, while banner ads are mentioned they are not required to be in a set of selectable ads because of the term ‘or’ thus, the broadest reasonable interpretation is that Kota is teaching at least one of the following embodiments: all of the ads are display ad.  As such, it is clear that Kota is disclosing embodiments in which the set of selectable ads do not include any banner ads); For non-video content, ads can be placed adjacent to the content (since interstitial ads are full-screen ads that cover the interface of their host app or site, it is clear that Kota is disclosing an embodiment in which the ads are not interstitial ads); the presented advertisements are contextually related to the content and the user specific information which leads to increased click-through rates (the ads are selectable); 74-75: the advertisement database contains advertisements and their associated metadata, the ad metadata includes information relating to the type of advertisement, size, dimension, and other display qualities including content 72: user interacts with an image by downloading the image or editing the image (set of images are selectable) and user searching for images using a search engine and clicking on a hyperlink of the displayed result page (set of images are selectable),
the integration comprising a sequence of selectable ads, wherein each selectable ad of said sequence of selectable ads is not adjacent to each other, but is interspersed between a predetermined number of images of said group of selectable images in accordance with at least one preconfigured rule;  
Kota discloses that ads can be placed adjacent to content in paragraph 36 and a sequence of selectable ads wherein the sequence of selectable ads are interspersed between images of said group of selectable images in accordance with at least one rule dictated by the content page in at least paragraphs 74-75 and 91 (Paragraph 74-75: the advertisement 91: the content data of the content page can also be utilized to determine the specifications of the advertisement that will be served to the user and the specifications of the advertisement may have to conform to the specifics dictated by the content page). 
Kota does not specifically state that each selectable ad of said sequence of selectable ads is not adjacent to each other, but is interspersed between a predetermined number of images of said group of selectable images. 
The analogous art of Geshwind discloses that it is well known for selectable advertisements to be displayed such that each selectable ad of said sequence of selectable ads is not adjacent to each other, but is interspersed between a predetermined number of images of said group of selectable images in at least Geshwind figures 4-5, 30-31, 33 and page 35, line 14 through page 37, line 12 (newsort program creating “grains” of content which are interspersed with other images, interactive 
Kota and Geshwind are both clearly analogous art because they both deal with selecting and embedding advertisements within a set of images displayed within a webpage and/or application. Thus, one of ordinary skill in the art and contemplating an invention that selects and inserts advertisements in a set of images would have been expected to find inspiration in the disclosure of both Kota and Geshwind.  
Therefore, it would have been obvious to one of ordinary skill in the art to have included the disclosure of each selectable ad of said sequence of selectable ads is not adjacent to each other, but is interspersed between a predetermined number of images of said group of selectable images in Geshwind as rules in the content data of the content page that dictates the positioning of potential advertisements placement and display within the page as disclosed by Kota.   The motivation for doing so is to provide relevant and user pleasing options of advertisements served with primary content, in order to not distract user and at the same time, provide relevant, easy to consume, and satisfying content to users. (Geshwind: Page 133, lines 29-31)
the group of selectable images comprising content of a web-based application, the set of selectable ads provided in addition to the content of the web-based application (Kota – Paragraph 44: a set of selectable pictures of a user’s dog Bruno have been uploaded to a Flickr page or 37: advertising within photo sharing sites; 36: advertisements are provided or served on webpages or web sites upon a user viewing content, e.g., photos, videos, and the like, on photo-sharing sites 54: the ad server places advertisements on websites or in applications; 70: applications include calendars, browsers (web-based application that displays web pages), contact managers, task managers, transcoders, database programs, word processing programs, security applications, spreadsheet programs, games, search programs (web-based application that displays web pages), SMS (web-based application), MMS (web-based application), IM (web-based application), email (web-based application) or other messaging applications and the like.),
the set of selectable ads being embedded natively within the content of the web-based application (The examiner notes that paragraph 13, of the applicant’s specification is the only recitation of “native” or “natively” in the applicant’s specification and recites: embodiments enable ads to be embedded within a gallery of images on display while maintaining the overall native user experience of perusing the gallery.  As such, the 
Kota and Geshwind do not specifically disclose a situation in which natively embedded mean that the embedded advertisements are positioned such that they do not substantially intrude into the user’s view of the webpage.
However, the analogous art of Forouzandeh discloses that it is well known to embed advertising such that the advertisements are positioned such that they do not substantially intrude into the user’s view of the 
Kota, Geshwind, and Forouzandeh are clearly analogous art because both are directed to the embedding of advertisements, including image advertisements, with content on a webpage. Thus, one of ordinary skill in the art and contemplating an invention that embeds advertisements in content of a webpage would have been expected to find inspiration in the disclosures of Kota, Geshwind and Forouzandeh.  
Therefore, it would have been obvious to one of ordinary skill in the art to have included the natively embedding of advertisements by positioning the advertisements such that they do not substantially intrude into the user’s view of the webpage as disclosed by Forouzandeh, in the 
selectively display on said display screen a selectable ad of said set of selectable ads during a display of said group selectable images (Kota: Paragraph 44: pet product ads, such as pet food, pet shampoo or pet clothes may be displayed on the web pages within the Flickr site where the pictures of her favorite pet dog Bruno appear; 84: Upon receipt of the content data and segment information, the advertisement server performs a search for a relevant advertisement within the advertisement database based at least on the content data and segment information; 87: if the context of the photo the user is viewing is related to cooking, the user can be served advertisements related solely to his categorized priority listing.);
enlarge said selectable ad upon receiving a selection via a first input;  
While Kota, Geshwind, and Forouzandeh discloses selectable ads as previously cited, Kota does not disclose that the selectable ad enlarges upon receiving a selection via a first input.  

Kota, Geshwind and Forouzandeh are clearly analogous art because both are directed to the embedding of advertisements, including image advertisements, with content on a webpage. Thus, one of ordinary skill in the art and contemplating an invention that embeds advertisements in content of a webpage would have been expected to find inspiration in the disclosures of Kota, Geshwind and Forouzandeh.  
Therefore, it would have been obvious to one of ordinary skill in the art to have included the expanding ads of Forouzandeh, in the advertisements of Kota, Geshwind, and Forouzandeh.   The motivation for doing so is to provide advertisements that are more responsive to a user's moods and can attract and retain users' attention without being overly intrusive (Forouzandeh: Paragraph 34) 

Claims 2 and 12: Kota, Geshwind and Forouzandeh disclose the computing device of Claim 1 and the non-transitory computer-readable medium of claim 11, where the one or more processors are further configured to: display each selectable ad of said sequence of selectable ads after a predetermined number of selectable images of said group of selectable images is displayed (Kota: Paragraph 79: content 75: the retrieved content page provides information identifying advertisement availability within the content page and dictates the positioning of potential advertisements placement and display within the page)

Claims 3 and 13: Kota, Geshwind and Forouzandeh disclose the computing device of Claim 1 and the non-transitory computer-readable medium of claim 11. 
where the one or more processors are further configured to: fade said group of selectable images, while enlarging said selectable ad, when said group of selectable images are in the background of an enlarged selectable ad. 
While Kota, Geshwind and Forouzandeh disclose enlarging the selectable ad, Kota does not specifically disclose fading said group of selectable images, while enlarging said selectable ad, when said group of selectable images are in the background of an enlarged selectable ad.  
However, the analogous art of Geshwind discloses that it is well known to fade said group of selectable images when said group of selectable images are in the background in at least the last line of page 37 (display, fading to black). 
Kota, Forouzandeh, and Geshwind are clearly analogous art because they are all directed to the embedding of advertisements with content on a webpage. Thus, one of ordinary skill in the art and contemplating an invention that embeds advertisements in content of a webpage would have been expected to find inspiration in the disclosures of Kota, Forouzandeh, and Geshwind.  


Claims 4 and 14: Kota, Geshwind and Forouzandeh disclose the computing device of Claim 1 and the non-transitory computer-readable medium of claim 11, where the one or more processors are further configured to: display on said display screen a selectable ad after a swipe is performed on said computing device and a predetermined quantity of said group of said selectable images has passed (Forouzandeh: Paragraph 36-37: a user interaction with the web page, such as scrolling continues to be received and the advertising unit is re-positioned accordingly).

Claims 5 and 15: Kota, Geshwind and Forouzandeh disclose the computing device of Claim 4 and the non-transitory computer-readable medium of claim 11, wherein each selectable ad of said set of selectable ads is the same size as each other. Kota: Paragraph 91: the content page identifies the size that advertisements must conform to).

Claims 6 and 16: Kota, Geshwind and Forouzandeh disclose the computing device of Claim 1 and the non-transitory computer-readable medium of claim 11, is further configured to: monitor an ad impression (Kota: Paragraph 39: metrics (or scores), including, time spent on the content, frequency the user visits the content or related content, the click-through rate (CTR) of the content, and in instances of sets of content, the number of, e.g., images viewed amongst the set).

Claims 7 and 17: Kota, Geshwind and Forouzandeh disclose the computing device of Claim 1 and the non-transitory computer-readable medium of claim 11, where the one or more processors are further configured to: monitor a clicking of an item (Kota: Paragraph 39: metrics (or scores), including, time spent on the content, frequency the user visits the content or related content, the click-through rate (CTR) of the content, and in instances of sets of content, the number of, e.g., images viewed amongst the set; 79: monitoring for interactions with user and further prioritizes advertisements and contingent upon a user’s profile to generate a higher click-through rate and higher revenue and increase user engagement.)

Claims 8-9 and 18-19: Kota, Geshwind and Forouzandeh disclose the computing device of Claim 1 and the non-transitory computer-readable medium of claim 11, where the one or more processors are further configured to: measure a clickthrough Kota: Paragraph 39: metrics (or scores), including, time spent on the content, frequency the user visits the content or related content, the click-through rate (CTR) of the content, and in instances of sets of content, the number of, e.g., images viewed amongst the set).

Claims 10, 20: Kota, Geshwind and Forouzandeh disclose the computing device of Claim 1 and the non-transitory computer-readable medium of claim 11, where the one or more processors are further configured to: position each selectable ad within said group of selectable images according to a measured effective cost-per-mil (eCPM) (Kota: Paragraph 39: metrics (or scores), including, time spent on the content, frequency the user visits the content or related content, the click-through rate (CTR) of the content, and in instances of sets of content, the number of, e.g., images viewed amongst the set; 79: arrangement (or ranking) can occur dynamically based upon frequency for which a user views specific content). 

Response to Arguments
Applicant’s arguments received on January 4, 2021 have been fully considered but they are not persuasive. 
The applicant argues that Kota does not disclose “integrate a set of selectable ads within a group of selectable images that are enabled to be displayed on a display screen of said computing device, the set of selectable ads do not include 
Kota clearly discloses integrating a set of selectable ads within a group of selectable images that are enabled to be displayed on a display screen of said computing device in at least Paragraph 44 where a set of selectable pictures of a user’s dog Bruno have been uploaded to a Flickr page or album (a group of selectable images that are enabled to be displayed on a display screen of said computing device) and pet product ads (set of selectable ads), such as pet food, pet shampoo or pet clothes may be displayed on the web pages within the Flickr® site where the pictures of Bruno appear (the set of selectable ads integrated within a group of selectable images), paragraph 36 where it is disclosed that ads can be placed adjacent to the content, and paragraph 74 where it is disclosed that the content page and the advertisement can be combined for singular viewing on a page
The basis for the applicant’s argument appears to be rooting in the phrase “the set of selectable ads do not include any banner ads, the set of selectable ads do not include any interstitial type ads” because the applicant contends that since Kota discloses in paragraph 36 that advertisements can be banner ads it cannot disclose not including banner ads. The examiner disagrees. In order to understand how Kota teaches this limitation, it is important to understand that if alternative elements are positively recited in the prior art, they teach each alternative embodiment including the genus minus some of the species. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). Paragraph 36 of Kota clearly states “advertisements can be images, videos, motion graphics, banner ads or display ads, in static or media rich formats”.  Thus, Kota is disclosing each embodiment including those embodiments that exclude certain species.  As such Kota is disclosing an embodiment in which all advertisement can be display ads and an embodiment in which all ads can be images. The examiner has emphasized the “or” in this passage of because it is the deciding factor as to whether or not the set of selectable ads must include a banner ad.  Paragraph 23 of Kota describe what is meant by the term “or”. According to paragraph 23 of Kota: “Typically, “or” if used to associate a list, such as A, B or C, is intended to mean A, B, and C, here used in the inclusive sense, as well as A, B or C, here used in the exclusive sense.”  Using this as a guide, it is clear that Kota is disclosing embodiments in which the ads are just display ads and embodiments in which the ads are just images. Such an embodiment excludes banner ads.  Kota also discloses in paragraph 36 that for non-video content, ads can be placed adjacent to the content.  Since interstitial ads are full-screen ads that cover the interface of their host app or site, it is clear that Kota is disclosing an embodiment in which the ads are not interstitial ads because the ads are adjacent to the content and thus not covering the content.  As such, Kota is clearly disclosing that the set of selectable ads do not include any banner ads, and the set of selectable ads do not include any interstitial type ads and the limitations of the claims as currently written have been met.

This action has been made final based on MPEP 706.07(b) which states that “The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission 

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Novak (2011/0055209 teaches a system of clustering content into desirable user characteristics and inserting advertisements among other content enhancements, rending final output for consumer (original content, 
Steelberg (2012/0260158 and 2012/0323704) teaches a browsing widget comprising primary content and secondary content (advertisements) which modifies primary content as per business rules.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/John Van Bramer/Primary Examiner, Art Unit 3621